Citation Nr: 0639972	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for 
service-connected post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for 
service-connected bilateral hearing loss, for the period 
January 15, 2004, to June 6, 2006.

3.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

A motion to advance this case on the Board's docket was 
received by the Board in October 2006, and granted in 
November 2006, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by anxiety, depression, 
nightmares, hypervigilance, panic attacks, angry outbursts, 
and difficulty in establishing and maintaining social and 
occupational relationships, all of which result in 
occupational and social impairment with reduced reliability 
and productivity.

2.  For the period January 15, 2004, to June 6, 2006, the 
veteran's service-connected bilateral hearing loss was 
manifested by Level VII hearing acuity in the right ear, and 
by Level III hearing acuity in the left ear.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by Level VII hearing acuity in the right 
ear, and by Level VI hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent 
disabling, but no greater, for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation greater than 20 
percent disabling for 
service-connected bilateral hearing loss, for the period 
January 15, 2004, to June 6, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 (2006).

3.  The criteria for an increased evaluation for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in March 2002 satisfied the duty to 
notify provisions; additional letters were sent in March 
2004, October 2004, and March 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. Sept. 22, 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in April 2003, May 2003, August 2004, November 
2004, and June 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Initial Evaluation for PTSD

Service connection for PTSD was granted by a rating decision 
dated in June 2003, and a 10 percent disability evaluation 
was assigned effective December 31, 2001, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  By a 
December 2004 rating decision, the evaluation was increased 
to 30 percent disabling, also effective December 31, 2001.  
The 30 percent disabling evaluation contemplates PTSD that is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.  
Id.

Assignment of a 50 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.

In this case, the evidence of record shows variations in the 
severity of the veteran's symptomatology.  Specifically, the 
veteran's treatment records from 2001 and 2002 show more 
marked symptomatology, similar to that documented in the June 
2006 VA examination, but the May 2003 and November 2004 show 
slighter symptomatology.  However, the totality of the 
evidence during the appeal period supports an initial 
evaluation of 50 percent disabling for the veteran's PTSD.  A 
VA psychiatrist's finding in August 2002 that the veteran's 
PTSD symptomatology would vacillate with fluctuations in the 
severity of psychosocial stressors, particularly those 
evoking feelings of helplessness and hopelessness, as well as 
changes in physical health.  


Although the veteran experienced panic attacks once per month 
during more severe periods of his PTSD, and not at all during 
more slight periods, it is clear from all evaluations and 
examinations of record, including the August and September 
2002 VA evaluations, and the May 2003, November 2004, and 
June 2006 VA examinations, that the veteran has experienced 
vivid, violent nightmares.  These nightmares are frequent, 
and so severe as to interfere with the veteran's ability to 
sleep through the night.  The evidence, particularly the 
August and September 2002 evaluations and June 2006 
examination, also note hypervigilance.

Additionally, the veteran experiences impairment of his 
short- and long-term memory.  In August 2002, it was noted 
that he had both types of memory loss, and in June 2006 it 
was noted that he was forgetting to complete tasks, like 
turning off the coffeepot, that put him in physical danger.  
The record also contains evidence, from throughout the appeal 
period, of the veteran's anger and outbursts.  Although for 
part of the appeal period it did not seem to impact his 
interpersonal relationships, the August 2002 evaluation notes 
that the veteran's late wife had constantly complained about 
the veteran's anger, and the June 2006 VA examination noted 
that he constantly verbally fought with his son, with whom he 
lives, and his two friends.  

The veteran's disturbances of motivation and mood, 
specifically anxiety and depression, are well-documented.  
The August 2002 evaluation noted that the veteran was anxious 
and depressed, and his anxiety sharply increased when 
discussing war related events.  The November 2004 VA 
examination noted that the veteran was anxious and depressed 
at least twice per week, especially when thinking about 
overseas conflicts or watching news reports about them on 
television.  Finally, the June 2006 VA examination concluded 
that both the veteran's depression and anxiety were now 
affecting him daily.

The record reflects that the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran was semi-retired by the 
June 2006 VA examination, the veteran noted that his anxiety 
and nightmares were so bad that he would miss several days of 
work per month as a result.  Additionally, the veteran 
reported in November 2004 that he had a good relationship 
with his son and daughter and otherwise enjoyed good 
interpersonal relationships; however, as noted above, the 
veteran reported in June 2006 having few friends, and 
fighting with them as well as his son; he recognized that it 
was his constant anger which fueled these arguments.  

Ultimately, it is clear to the Board that although the 
evidence shows phases of time wherein his PTSD symptomatology 
abated to some degree, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  In this case, the evidence shows that 
overall the disability picture presented by the veteran's 
service-connected PTSD more closely approximates a 50 percent 
disabling evaluation.  38 C.F.R. § 4.7 (2006).  

However, there is insufficient evidence in the record to 
warrant the next highest evaluation of 70 percent disabling.  
The veteran noted in June 2006 to have had suicidal ideation 
two or three times over the previous year.  However, the 
record does not show any evidence that the veteran reported 
or was observed to have obsessional rituals, abnormal speech, 
or anxiety or depression to the extent that he was unable to 
function independently, appropriately, or effectively.  There 
is no evidence that he had impaired impulse control; although 
he admitted to arguing with his friends and son, he noted 
that these arguments were verbal, not physical, and not 
violent.  On all examinations of record, the veteran was 
fully oriented, and well groomed.  Finally, as noted above, 
the veteran had a difficulty establishing and maintaining 
effective relationships with his friends and son, but there 
is no evidence to indicate that he was unable to do so.  

Most importantly, the record is absent of evidence that the 
veteran's symptomatology causes occupational and social 
impairment so severe as to markedly interfere with work, 
school, family relations, judgment, thinking or mood.  It is 
noted that his nightmares caused him to miss work several 
days per month, that his anger sometimes interfered with his 
ability to get along with his friends and son, and that his 
mood was frequently depressed.  However, these criteria are 
also encapsulated in the criteria for the 50 percent 
disabling evaluation assigned by this decision; the severity 
of this symptomatology which would be necessary to merit a 70 
percent disabling evaluation is not present in this case. 

As noted above, the initial 30 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  By the above decision, the Board concludes that 
the evidence of record more closely approximates a 50 percent 
evaluation.  However, after thorough review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 50 percent at any time subsequent to the 
effective date for service connection, December 31, 2001.  As 
such, there is no evidence that staged ratings are required.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2006).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  Here, the puretone threshold averages, as 
stated in all of the audiological evaluations of record that 
are considered probative for VA rating purposes, satisfy the 
regulatory requirements of 38 C.F.R. § 4.86(a) for a pattern 
of exceptional hearing impairment in both the right and the 
left ear.  Therefore, 38 C.F.R. § 4.86 applies.

The evidence of record does not support an evaluation in 
excess of 20 percent for service-connected bilateral hearing 
loss for the period January 15, 2004, to June 6, 2006.  An 
August 2004 VA audiological examination found that the 
veteran had bilateral low to high frequency sensorineural 
hearing loss, which was reported as moderate to severe for 
the right ear, and mild to moderate for the left ear.  
Clinical testing showed a puretone decibel average of 66 in 
the right ear, and 61 in the left ear.  Word recognition 
percentages were 64 percent in the right ear and 88 percent 
in the left ear.  Additionally, a December 2005 private 
audiological evaluation is of record; however, these 
evaluations are not probative for VA purposes because the 
results are charted, and do not provide specific numeric 
values for puretone decibel loss at each of the five 
frequencies specified in 38 C.F.R. §§ 4.85 and 4.86.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).

Ultimately, the clinical findings for the period in question 
from the audiological evaluations of record that comply with 
the criteria set forth in 38 C.F.R. § 4.85(a) show a Level 
VII hearing acuity in the right ear, and a Level III hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Using Table VII, the numeric designations of Level VII 
hearing acuity in the right ear and Level III the left ear 
translate to a 20 percent disabling evaluation for hearing 
impairment.  38 C.F.R. § 4.85(h), Diagnostic Code 6100.  As 
no medical evidence of record showing that the veteran's 
service-connected hearing loss is of a greater level prior to 
the June 7, 2006, VA examination, an evaluation in excess of 
20 percent disabling, for 
service-connected bilateral hearing loss, for the period 
January 15, 2004, to June 6, 2006, is not warranted.  

Further, the medical evidence of record does not support an 
increased evaluation for service-connected bilateral hearing 
loss in excess of 30 percent disabling from June 7, 2006.  
The June 2006 VA examination, the only audiological 
evaluation of record for the period in question, showed an 
average puretone decibel loss of 71 decibels in the right 
ear, and 67 in the left ear, with word recognition 
percentages of 60 percent in the right ear, and 80 percent in 
the left ear.  Applying these findings to the criteria in 
38 C.F.R. § 4.85 results in a Level VII hearing acuity in the 
right ear, and a Level IV hearing acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  However, as 38 C.F.R. 
§ 4.86(a) applies to the left ear, the hearing acuity levels 
based on Table VIa show a Level V hearing acuity. 

Accordingly, using Table VII, the numeric designations of 
Level VII hearing acuity in the right ear, and Level V 
hearing acuity in the left ear, translate to a 30 percent 
disabling evaluation for hearing impairment.  38 C.F.R. 
§ 4.85(h), Diagnostic Code 6100.  Although the veteran 
contends that his service-connected bilateral hearing loss is 
severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  


ORDER

An initial evaluation of 50 percent disabling, but no 
greater, for PTSD is granted.

An evaluation greater than 20 percent disabling for bilateral 
hearing loss, for the period January 15, 2004, to June 6, 
2006, is denied.

An increased evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


